EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Job Gibbons on June 2, 2021.

The examiner’s amendment is only adding a colon to the independent claims 1, 13, 19 after the word *inputs*.

                                                Begin Amendment

1.    (Currently Amended) A method for recommending a data visualization in a computer system, the method comprising:

receiving at least one input dataset;

receiving at least one set of a plurality previous visualizations including columns that have been visualized and aggregations performed on the columns that have been visualized;



computing a set of potential visualizations using the input dataset and the set of the plurality previous visualizations with the columns that have been visualized and the aggregations performed on the columns that have been visualized;

selecting a recommendation for a set of proposed visualizations from the set of potential visualizations by using as inputs:

the set of potential visualizations, and 
the at least one set of the plurality previous visualizations with the columns that have been visualized and the aggregations performed on the columns that have been visualized, to maximize a value of the utility function, whereby the set of proposed visualizations is a new visualization not in the set of the plurality previous visualizations with respect to the data being visualized and displaying on a display the recommendation for the set of proposed visualizations on a display, wherein the selecting the recommendation for the proposed visualization from the set of potential visualizations by maximizing the value of the utility function based on the recommendation with a highest number of new columns not in the set of the plurality previous visualizations.

13.    (Currently Amended) A system for recommending a data visualization, the system comprising:

a memory;

a processor communicatively coupled to the memory, where the processor is configured to perform

receiving at least one input dataset;

receiving at least one set of a plurality previous visualizations including columns that have been visualized and aggregations performed on the columns that have been visualized;

selecting, by a user, at least one utility function which is a function that maps values of one or more variables onto a real number;

computing a set of potential visualizations using the input dataset and the set of the plurality previous visualizations with the columns that have been visualized and the aggregations performed on the columns that have been visualized;

selecting a recommendation for a set of proposed visualizations from the set of potential visualizations by using as inputs:

the set of potential visualizations, and 


19.    (Currently Amended) A non-transitory computer program product for recommending a data visualization, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform:

receiving at least one input dataset;

receiving at least one set of a plurality previous visualizations including columns that have been visualized and aggregations performed on the columns that have been visualized;

selecting, by a user, at least one utility function which is a function that maps values of one or more variables onto a real number;


selecting a recommendation for a set of proposed visualizations from the set of potential visualizations by using as inputs:

the set of potential visualizations, and 
the at least one set of the plurality previous visualizations with the columns that have been visualized and the aggregations performed on the columns that have been visualized, to maximize a value of the utility function, whereby the set of proposed visualizations is a new visualization not in the set of the plurality previous visualizations with respect to the data being visualized and displaying on a display the recommendation for the set of proposed visualizations on a display, wherein the selecting the recommendation for the proposed visualization from the set of potential visualizations by maximizing the value of the utility function based on the recommendation with a highest number of new columns not in the set of the plurality previous visualizations.

End Amendment

Reason for allowance

Claims 1, 6-7, 9, 11-13, 18-19, 21-25 and 28-33 are allowed.
The following is an examiner's statement of reasons for allowance:

(Claims 1, 13, 19) “Selecting a recommendation for a set of proposed visualizations from the set of potential visualizations by using as inputs:

the set of potential visualizations, and

the at least one set of the plurality previous visualizations with the columns that have been visualized and the aggregations performed on the columns that have been visualized, to maximize a value of the utility function, whereby the set of proposed visualizations is a new visualization not in the set of the plurality previous visualizations with respect to the data being visualized and displaying on a display the recommendation for the set of proposed visualizations on a display, wherein the selecting the recommendation for the proposed visualization from the set of potential
visualizations by maximizing the value of the utility function based on the recommendation with a highest number of new columns not in the set of the plurality previous visualizations”

As dependent claims 6-7, 9, 11-12, 18, 21-25 and 28-33 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145